        McGuireWoods LLP
1251 Avenue of the Americas
                  20th Floor
       New York, NY 10020
      Phone: 212.548.2100
         Fax: 212.548.2150
   www.mcguirewoods.com

         Philip A. Goldstein                                                                                                                        pagoldstein@mcguirewoods.com
       Direct: 212.548.2167                                                                                                                                     Fax: 212.715.6275




             March 13, 2020

             Via CM/ECF

             The Honorable Katherine Polk Failla


                                                                                             MEMO ENDORSED
             United States District Court
             Southern District Of New York
             Thurgood Marshall United States Courthouse
             40 Foley Square
             New York, NY 10007

                      Re:           Cara Nasisi et al. v. Comprehensive Health Management, Inc.
                                    Case No. 1:19-cv-4132-KPF
                                    Joint Request for Extension of Time

             Dear Judge Failla:

                     On November 18, 2019, the Court issued an Order on the parties’ Agreed Motion to
             Conditionally Certify a Narrowed Class and Approve Notice to Potential Plaintiffs in the
             Collective. See Dkt. No. 73. In that Order, the Court ordered that the parties file a Supplemental
             Proposed Civil Case Management Plan and Scheduling Order within 120 days of entry of the
             order, i.e., by Monday, March 16th. The parties have been discussing a potential mediation of
             this matter that would preclude the need for further discovery. Consequently, the parties
             respectfully request that their deadline to submit a Supplemental Proposed Civil Case
             Management Plan and Scheduling Order be extended by fourteen (14) days, through Monday,
             March 30th so that the parties can further discuss mediation and determine whether a discovery
             schedule is needed at this time.

                      This is the first request for an extension of this deadline. No other scheduled dates will
             be impacted by the requested extension of time. The parties appreciate the Court’s consideration
             of this request.

             Jointly and respectfully submitted,

             /s/ Philip A. Goldstein                                                                       /s/ Maureen A. Salas
             Philip A. Goldstein                                                                           Maureen A. Salas
             Counsel for Defendant                                                                         Counsel for Plaintiffs




                      Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                  Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington, NC



             128260830_1
Hon. Katherine Polk Failla
March 13, 2020
Page 2



cc:     All Counsel of Record via CM/ECF



SO ORDERED:

Date: March  13, 2020
      __________________
      New York, New York


_____________________________________
Hon. Katherine Polk Failla




128260830_1
